Exhibit 10.14

Loan Modification Agreement

This Loan Modification Agreement (“Agreement”) is made this 20th day of June,
2007, by and between BANK OF AMERICA, N.A. organized and existing under the laws
of the United States of America with offices at 100 Federal Street, Boston
Massachusetts 02110 (the “Bank”) and OPNET TECHNOLOGIES, INC. a Delaware
Corporation, with an address at 7255 Woodmont Avenue, Bethesda Maryland 20814
(the “Borrower”).

RECITALS

WHEREAS, Reference is made to a certain loan arrangement (the “Loan
Arrangement”) between the Bank and the Borrower evidenced by, among any other
documents, instruments, and agreements, (i) a certain Promissory Note, dated
June 10, 2005 in favor of the Bank in the original principal amount of Two
Million Six Hundred Thousand ($2,600,000.00) Dollars as amended from time to
time (the “Note”) and (ii) a Loan Agreement dated June 10, 2002, between the
Borrower and the Bank (“Loan Agreement”) and (iii) a Security Agreement dated
June 10, 2002 as amended as amended from time to time (the “Security Agreement”)
and (iv) UCC-1 Financing Statement (“Financing Statement”) bearing file number
2219573 and filed with the Delaware Secretary of State. The Note, the Loan
Agreement, and the Security Agreement and the Financing Statement together with
any and all other instruments, documents contracts or agreements which evidence,
secure or otherwise relate to the Borrower’s obligations with respect to the
Loan Arrangement, all as modified by any prior amendment agreements are herein
collectively referred to as the “Loan Documents.”

WHEREAS, the Borrower has requested that the Bank agree to the modification of
the Loan Documents to, among other things, the maturity date of the Note as
hereinafter described, and the Bank has so agreed, but only upon the terms and
conditions set forth hereinafter.

AGREEMENT

NOW THEREORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by the Bank and the
Borrower that the Loan Documents are amended effective as of June 30th, 2007
(the “Effective Date”), as follows:

1. The above referenced Recitals are true and correct and are incorporated
herein by reference and made a part hereof. Capitalized terms used herein and
not otherwise defined shall have the same meaning herein as in the Loan
Agreement.

2. The Note is amended as follows:

(a) Delete references to $2,600,000 and Two Million Six Hundred Thousand Dollars
and substitute therefore $2,000,000 and Two Million dollars wherever context
requires.

(b) Delete the paragraph entitled “PAYMENT” and to substitute the following
therefore:

“PAYMENT”. Borrower will pay this loan in one payment of all outstanding
principal plus all accrued unpaid interest on June 30, 2008 (the “Maturity
Date”). In addition, Borrower will pay regular monthly payments of all accrued
unpaid interest due as of each payment date, beginning July 31st 2007, with all
subsequent interest payments to be due on the same day of each month after that
until the Maturity Date. Unless otherwise agreed or required by



--------------------------------------------------------------------------------

applicable law, payments will be applied first to any accrued unpaid interest;
then to any late charges, and then to any unpaid collection costs. The annual
interest rate for this Note is computed on a 365/360 basis; that is, by applying
the ratio of the annual interest rate over a year of 360 days multiplied by the
outstanding principal balance, multiplied by the actual number of days the
principal balance is outstanding. Borrower will pay Lender at Lenders address
shown above or at such other place as the Lender may designate in writing.”

3. The Loan Agreement is amended as follows:

(a) Delete only that portion of Section 2 of the Loan Agreement entitled Loan
and in its place substitute the following:

“2. LOANS.

A. Loans. Bank hereby agrees to make (or has made) one or more loans or
financial accommodations to Borrower in the aggregate principal face amount of
$2,000,000. The obligation to repay the loans is evidenced by a promissory note
or notes originally dated June 10, 2002 and as amended from time to time (the
promissory note or notes together with any and all renewals, extensions or
rearrangements thereof being hereafter collectively referred to as the “Note.”

The balance of Section 2 shall remain intact except as amended herein.

3. Amend Section 2(iv) of the Loan Agreement entitled Letter of Credit
Subfeature to reflect that the aggregate amount of Letters of Credit at any one
time shall not exceed $2,000,000 and to delete any reference to any other amount
contained in that section.

3. In all other respects, the Loan Documents, including, but not limited to, the
Note, the Loan Agreement, and the Security Agreement are hereby confirmed,
reaffirmed and ratified and all terms and provisions not amended hereby shall
remain in full force and effect. To the extent that any term and condition of
any Loan Document is inconsistent with the terms and provisions hereof, such
Loan Document is hereby amended to reflect the modifications and amendments set
forth in this Agreement.

4. To induce the Bank to enter into this Agreement, the Borrower represents and
warrants that (a) all the representations and warranties contained in the Loan
Documents, after giving effect to the amendments and modifications contemplated
hereby are true and correct on and as of the date hereof as though made on and
as of the date hereof; (b) as of the date hereof, the Borrower has no defenses,
counterclaims, offsets or other claims against the Bank or any of its officers,
employees, agents, attorneys, predecessors, affiliates, or other representatives
of any nature, relating to the Loan Arrangement; (c) no default or breach under
any of the Loan Documents after giving effect to the amendments contemplated
hereby, and no event which the passage of time or giving of notice or both would
constitute such a default or breach, exists on the date hereof; and (d) the
security interest granted to the Bank in the Loan Documents remains a first
perfected security interest in the Collateral and neither Borrower nor any
guarantor has done anything to impair said security interest and Borrower will
take whatever steps Bank deems reasonably necessary to protect and preserve the
said security interest.

5. This Agreement does not constitute a discharge, release or waiver of any of
the Borrower’s or any Guarantor’s obligations or liabilities under the Loan
Documents, or any other agreements to which the Bank and the Borrower and any
guarantor are parties, all of which remain in full force and effect.

 

2



--------------------------------------------------------------------------------

MISCELLANEOUS

1. This Agreement and the rights and obligations of the parties hereunder shall
be deemed to be a document executed under seal and shall be construed and
interpreted in accordance with the laws of the State of Maryland (excluding the
laws applicable to conflicts or choice of law).

2. This Agreement shall be binding upon and inure to the benefit of the parties
hereto, their respective administrators, successors and assigns. This Agreement
may only be amended in writing. This Agreement may be signed in as many
counterparts as necessary or convenient, and by the different parties on
separate counterparts, each of which, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
agreement. Article and paragraph headings are for reference only and shall not
affect the interpretation or meaning of any provisions of this Agreement. If any
part of this Agreement is not enforceable, the rest of the Agreement may be
enforced. The Bank retains all rights, even if it makes a loan after default. If
the Bank waives a default, it shall not be construed as a waiver of any future
default.

3. The Borrower shall reimburse the Bank for any reasonable costs and attorneys’
fees incurred by the Bank in connection with the execution of this Agreement and
in connection with the enforcement or preservation of any rights or remedies
under the Loan Documents. Further the Borrower indemnifies and holds the Bank
harmless from any loss, liability, damages, judgments, and costs of any kind
relating to or arising directly or indirectly out of (a) this Agreement or any
document, instrument or agreement required hereunder, (b) any credit extended or
committed by the Bank to the Borrower under the Loan Documents, and (c) any
litigation or proceeding related to or arising out of this Agreement, any Loan
Document evidencing and/or securing any such credit. This indemnity includes but
is not limited to, attorneys’ fees (including the allocated cost of in-house
counsel). This indemnity extends to the Bank, its parent, subsidiaries and all
of their directors, officers, employees, agents, successors, attorneys and
assigns. This indemnity shall survive repayment of the Borrower’s obligations to
the Bank. All sums due to the Bank under this paragraph shall be obligations of
the Borrower, due and payable immediately without demand.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the Effective Date.

 

WITNESSES:    

BANK:

BANK OF AMERICA, successor by merger to

Fleet National Bank

  /s/ Michael Shuhy     By:   /s/ John Desmond   Print Name:    Michael Shuhy  
    John Desmond           Its:    Managing Director           (Duly Authorized)
   

BORROWER:

OPNET TECHNOLOGIES, INC.

      By:   /s/ Marc A. Cohen       Print Name:  Marc A. Cohen           Its:   
CEO           (Duly Authorized)

 

3